UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6518



LEONARD REEVES,

                                             Petitioner - Appellant,

          versus


J.   J.    CLARK,   Administrator,    Southern
Correctional    Institution,    Troy,    North
Carolina,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-437-5-BO)


Submitted:   August 25, 2004            Decided:   September 14, 2004


Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


H. Gerald Beaver, BEAVER, HOLT, STERNLIGHT & COURIE, P.A.,
Fayetteville, North Carolina, for Appellant. Roy Cooper, Attorney
General, Clarence Joe DelForge, III, Assistant Attorney General,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leonard     Reeves    appeals     a    district   court    order    and

judgment    dismissing    as     untimely    his   28    U.S.C.   §   2254   (2000)

petition.      The    district    court     granted     Reeves’   request    for   a

certificate of appealability (“COA”) as to when the denial by the

North Carolina Supreme Court of a petition for writ of certiorari

in a direct criminal appeal ceased to be pending for purposes of

filing a petition for writ of certiorari to the United States

Supreme Court.       We affirm the district court’s conclusion that the

North Carolina Supreme Court’s denial of a petition for writ of

certiorari in a direct criminal appeal ceased to be pending on the

date it was denied.         In this case, the petition ceased to be

pending on December 18, 2001. Thus, Reeves’ § 2254 petition, filed

on June 3, 2003, was untimely.

            In his brief, Reeves raises issues which were not granted

a COA.     Nor did Reeves follow the procedures outlined in Reid v.

True, 349 F.3d 788, 796 (4th Cir.), cert. denied, 124 S. Ct. 979

(2003), with respect to filing a brief containing issues which were

not granted a COA.       Prior to Reeves filing his brief, this Court

denied Reeves’ motion to expand the COA to include an issue

regarding equitable tolling of the one-year limitations period in

which to file a § 2254 (2000) petition.             In addition, the district

court denied a COA as to a similar issue and also denied Reeves’

request for a COA as to whether the period in which to file a


                                      - 2 -
petition for writ of certiorari with the United States Supreme

Court commenced when he received notice that the North Carolina

Supreme Court denied his petition for writ of certiorari.      This

Court will not consider issues not specified in a COA.          See

Phelps v. Alameda, 366 F.3d 722, 729 (9th Cir. 2004); Wright v.

Norris, 299 F.3d 926, 928 (8th Cir. 2002).

          Accordingly, we affirm that part of the district court’s

order finding Reeves’ § 2254 petition untimely because the state

order denying a petition for writ of certiorari became final the

date it was entered.   With respect to all other issues, the appeal

is dismissed. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                               AFFIRMED IN PART; DISMISSED IN PART




                               - 3 -